Citation Nr: 1113591	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-44 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.

3.  Entitlement to a rating in excess of 10 percent for migraines.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to October 1982, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from July 2009, and February 2010 rating decisions issued by the RO in Winston-Salem, North Carolina.

The Veteran submitted additional evidence directly to the Board in December 2010.  This evidence was submitted without a waiver of the Veteran's right to have the evidence initially considered by the RO; however, this evidence consisted entirely of a reiteration of the Veteran's previous contentions and is considered redundant of other evidence of record.  As such, the Board may proceed with appellate review at the present time without unfairly prejudicing the Veteran.

The issue of service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased initial rating for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran does not have a traumatic brain injury that is related to active service.

2.  Throughout the rating period on appeal, the Veteran's headaches manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A traumatic brain injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  An evaluation of 50 percent, but no higher, for headaches is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the increased rating claim, the Veteran was sent correspondence in February 2008 and July 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  To the extent that any portion of the notice was untimely, the matter was readjudicated, most recently in July 2010, curing any deficiency.

Concerning the Veteran's claim for service connection, the Veteran was a notice letter in March 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, the Veteran's service treatment records indicate that he was hit on the head with an M-16 while on active duty for training at Fort Benning, Georgia, in September 1982.  The Veteran received medical care three hours after the accident.  He had a laceration on his skull above the left temporal lobe, 1 centimeter long and 1/10 centimeter deep.  The laceration was cleaned and he was given acetaminophen.  

A January 1986 Report of Medical Examination indicates that the head, face, neck and scalp were normal.  The Veteran indicated that he had no change in his medical or mental condition and he denied any serious illness, injury, or medical operation since his last Report of Medical History in January 1982.

Additionally, in an August 2001 Report of Medical History, the Veteran denied ever having a head injury; loss of memory or amnesia, or neurological symptoms; or a period of unconsciousness or concussion.  The August 2001 Report of Medical Examination reflects a normal head, face, neck and scalp.

In an October 2006 VA treatment record, the Veteran again reported the in-service incident of head trauma, and endorsed problems with headaches and blurred vision since that injury.  

An October 2007 VA treatment note indicated that the Veteran was claiming PTSD related to his service in Desert Storm.  He also reported that he had been hit by a rifle on the right forehead during service, which affected his concentration (he needed "more time to think") and also resulted in headaches and nervousness.  The provider noted that the record failed to indicate that the Veteran had combat in Desert Storm.

A January 2008 VA neuropsychology note indicates that the Veteran said he barely made it through high school and had taken some special education classes.

Some problems with memory and cognition are revealed in a December 2008 treatment note.  At that time, the Veteran was unable to remember what country he served in during Desert Storm.  The provider asked if it was Saudi Arabia and the Veteran reported that he was in Saudi Arabia for six months; however, he said that he did not know what happened when he was there.  The provider then asked if he was exposed to combat in Italy; the Veteran replied yes.  The Veteran also said that he had nightmares about being in a foxhole.  The provider asked what happened in the foxhole and the Veteran reported that he did not know.  The provider noted that the Veteran did not carry a diagnosis of dementia.  

A January 2009 treatment record indicates that the Veteran had some cognitive defects, also noting that he had an IQ in the 70s.  On questioning concerning cognitive functioning earlier in life, the Veteran reported that he was a B student in high school and in the top 40 percent of his class.  The provider noted that this history did not seem consistent with his IQ.  

A February 2009 speech pathology consult indicates that the Veteran had screened positive for a possible traumatic brain injury.  He reported that he had been in combat for fourteen years and had been exposed to artillery.  He also indicated that he had in-service blunt head trauma during 1982, during which he lost consciousness for 30 to 45 minutes and received stitches.  He claimed to have been a number one student in high school with no academic problems.  He went straight into the military in a delayed entry program.  The examiner indicated that the Veteran's objective testing results were consistent with his 2007 neuropsychological testing, which indicated an IQ of 74.

The Veteran was afforded a VA examination for traumatic brain injuries in June 2009.  The examiner noted that the treatment notes did not suggest any altered or loss of consciousness during or after the Veteran's head injury in-service.  Additionally, there were no follow-up notes indicating subsequent problems.  The examiner also observed that the Veteran served 10 years with the National Guard after this incident.  Additionally, the Veteran's account differed from the information of record.  The Veteran indicated that he was unconscious for 30-45 minutes and felt dizzy after the incident.  He also indicated that he was "rushed to the hospital and stitches were put in place."  The Veteran indicated he had memory loss for the past ten years and had lost a job due to his memory loss.  The examiner noted that the Veteran was diagnosed with PTSD during 2007.  The examiner indicated that the Veteran underwent neuropsychological testing in October and November of 2007 for vocational rehabilitation services.  The Veteran was found to have borderline intellectual functioning with poor attention and concentration, poor memory and recall, and poor perceptual abilities.  The Veteran's IQ was tested at the time with a score of 74; the provider further indicated that his test results were not inconsistent with his IQ score.  

Following the examination, the examiner indicated that the Veteran's claimed traumatic brain injury was not caused by or as a result or aggravated by the 1982 head injury.  The rationale indicated that headaches and cognitive dysfunction would occur immediately following a traumatic brain injury, not many years later, as described by the Veteran.  Additionally, service treatment records indicate that the Veteran had only a minor laceration of the forehead that was cleaned up by a Physician's Assistant.  The examiner also indicated that, even if the treatment records were inaccurate and taking the Veteran's history into consideration, the memory loss, headaches and cognitive dysfunction occurred 12-13 years after the incident.  The examiner reiterated that the Veteran served in the National Guard for ten years after the incident without any further mention of problems to include memory loss, headaches or cognitive dysfunction.

June 2009, August 2009 and December 2009 VA treatment notes indicate that the Veteran had a documented blunt head trauma in the military with subsequent neurological and psychological problems.  The treatment provider on these occasions (a psychiatrist) opined that since there was not much information gathered, reported, or known about the Veteran in the time subsequent to the head injury, and as not much is known about traumatic brain injury, it was at least as likely as not that the head injury is causally related to or has exacerbated the Veteran's cognitive and neurological conditions.  The Board additionally notes that the Veteran was first seen by the same provider in January 2009.  In that treatment note, he reported a brief loss of consciousness at the time of the trauma and reported that sutures were required.  He also told that provider that he had headaches, forgetfulness, and irritability since then.

The Veteran was afforded an additional VA examination in May 2010.  He indicated that he began experiencing headaches between 1992 and 1995, and began having severe memory impairment during the 1990s, which worsened in 2005.   The examiner indicated that given the time-lag between the head injury and the reported onset of symptomatology, and as there was no indication of loss or alteration of consciousness at the time of the trauma, it is less likely than not that the Veteran suffers from residuals of an in-service traumatic brain injury.

Considering the above evidence, the Board finds that service connection for a traumatic brain injury must be denied.  Indeed, the preponderance of the competent evidence does not link the Veteran's current symptomatology to any incident of active service, to include the documented in-service head injury.  Two VA medical opinions, offered following examination of the Veteran and after a review of the relevant records, indicate that the current disorder is less likely than not related to the documented in-service head trauma.  The rationale was clearly articulated by both examiners and was based in part on the Veteran's own statements.  For these reasons, the opinions are deemed highly probative.  The only indication that the Veteran's cognitive problems are related to active service comes in the form of a treatment note from a VA psychiatrist.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board notes that the VA examiners were able to review the claims file and based their opinions on information found therein, to include in-service treatment records and a more recent neuropsychological assessment which documented the Veteran's current functioning.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  Additionally, the only rationale provided by the VA psychiatrist offering the favorable opinion was that information was not gathered at the time of the injury.  Clearly, the rationale provided by the two VA examiners is more useful, relying on information provided rather than a lack of information, and is more informed and rational.  More importantly, the author of the favorable opinion was told by the Veteran at an earlier appointment that he briefly lost consciousness at the time of the head trauma in 1982, which is not established in the record.  The Veteran also reported that he needed sutures, which was also not documented in the service treatment records.  Thus, the psychiatrist who gave the positive opinion appears to have had a misunderstanding as to crucial facts, which diminishes, if not wholly removes, the probative value of his findings.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).
 
In sum, the Board finds that the opinions from the two VA examinations for traumatic brain injury to be more probative than the opinion of the VA psychiatrist.

Additionally, the record does not establish a continuity of symptoms consistent with a traumatic brain injury.  Rather, the Veteran expressly denied problems post-service until at least 2001.  Moreover, the clinical record reveals no treatment for years after discharge even as the Veteran continued serving in the National Guard.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology.  Rather, he generally dates onset of his cognitive problems to the mid-1990s.  

It is noted that the Veteran has, at times, reported headaches and forgetfulness since his active duty time period.  However, the Board finds these statements to not be credible due to the inconsistency of such reports.  As noted above, he frequently reports an onset of symptomatology since the mid-1990s.

Additionally, the Board notes that the Veteran's recitation of his academic abilities in high school ranges from "number one student" to necessitating special education.  The Veteran has also contended at various times that he was in combat and/or was deployed in support of Operation Desert Storm.  The Veteran's DD 214 and other personnel records indicate that he had only one brief period of active duty, which was many years prior to Operation Desert Storm, with no deployments at any time.  These inconsistencies in the record reflect a pattern of untrustworthiness in the Veteran's statements.  Whether purposeful, or genuinely due to cognitive defect, such inconsistencies detract from the Veteran's credibility as a historian.  Accordingly, his statements here are found to demonstrate continuity of symptoms back to active service.

The Veteran himself believes that he had a traumatic brain injury residuals related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms, and the Veteran's inconsistently self-reported lifelong cognitive delays, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has symptomatology consistent with a traumatic brain injury which is related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating

Concerning the Veteran's headaches, migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Assignment of a 50 percent disability evaluation is the maximum schedular rating allowed under Diagnostic Code 8100.

In a January 2008 treatment note, the Veteran reported headaches most days with one or two headache free days per week.  Treatment involved over-the-counter ibuprofen.

A March 2008 VA examination indicates that the Veteran had diffuse headaches four to five times per week.  

The Veteran was afforded another VA examination in June 2009.  The Veteran indicated that he had throbbing headaches on five to seven days per week that were mild to severe.  The examiner noted that there were no incapacitating episodes or prostrating headaches.  The Veteran took Amitriptyline for headache prevention and sleep.  He denied any preceding aura or nausea but had photophobia early in a headache.  The Veteran indicated that he could lie down at his job for an hour when he had a headache.

A December 2008 VA treatment record indicates that the Veteran claimed to have headaches from five to seven times per week.  The provider noted that there were no related neurological deficits.

A March 2009 VA treatment note indicates that the Veteran wakes up with almost daily headaches and that they often interrupt his sleep.  

A June 2009 mental health treatment note indicates that the Veteran had quit a job recently due to poor performance because of his migraines, as well as his need to attend medical appointments.  He additionally indicated he had to take a lower paying job thereafter.  The Veteran had marked psychological and occupational impairment due to migrainous and trauma-related headaches, as well as an in-service traumatic brain injury.

June 2009 and October 2009 VA treatment notes indicate daily headaches of six hours at a pain level of eight out of ten.

An August 2009 VA treatment note indicates that the Veteran had marked psychological and occupational impairment due to migrainous and trauma-related headaches, as well as an in-service traumatic brain injury.

The Veteran was seen for a neurological consult during May 2010.  He had been prescribed Topomax but that there was some non-compliance with his medication.  Specifically, he had not refilled the prescription in two months.  He reported that his headaches lasted five to six hours and that he had six headaches per day.  He occasionally took ibuprofen for relief of his symptoms.  The Veteran also reported that work was not good for him as he needed to be home.  The examiner indicated that the Veteran had a normal walk when entering the examination room initially but later, during the examination, he had an exaggerated gait that was slow and unsteady.  The provider noted that there were issues of secondary gain as the Veteran was seeking increased disability for the reported headaches.  

The Veteran was afforded an additional VA examination during May 2010.  He reported that he had headaches seven times per day lasting for seven hours.  The examiner explained that this was not mathematically possible, but the Veteran insisted that this was the case.  The Veteran reported that he could function very little when he had a headache; the examiner indicated that this was the best answer that the Veteran was able to provide.  As far as employment, the Veteran reported that he could not function and that his headaches were taking a toll.  The examiner indicated that he could not get the Veteran to be more specific.  The Veteran reported his last employment was as a security guard ten days prior to the examination.  The functional impairment noted due to the headaches was that they caused him to bathe and dress very slowly.

To summarize, a 50 percent rating is warranted for the Veteran's headaches that the preponderance of the evidence shows are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Veteran has consistently indicated he has headaches on most days of the week for most of the time during the day at a pain threshold at 8 out of 10.  He has also indicated that he has had problems with jobs due to the severity and chronicity of his headaches.  Assignment of a 50 percent disability evaluation is the maximum schedular rating allowed under Diagnostic Code 8100.  Thus, this is a full grant of the Veteran's claim for an increased rating.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's headache disorder.  In so finding, the Board acknowledges that the Veteran is now in receipt of the maximum available rating under Diagnostic Code 8100.  However, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadapatability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly consider interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here.  

Moreover, it is noted that the 50 percent rating here was awarded with consideration of the benefit of the doubt doctrine- as detailed in pertinent part above, the record reflects some exaggeration of symptoms, such as in a May 2010 neurology note.  Furthermore, a June 2009 VA examination related to the traumatic brain injury claim indicated that the Veteran's hands trembled while he was seated in the interview chair, but not while he was on the examination table.  The trembling also stopped when he left the examination room and was taken to the office desk for discharge.  This frankly suggests some degree of fakery by the Veteran, and while such findings related to an examination on another issue, they still bear on his overall level of credibility, as do other inconsistent statements in the record regarding the nature of the Veteran's service and the facts surrounding his 1982 head trauma.  Thus, while his statements as to the frequency and severity of his headaches have been accepted to the extent that an increased schedular evaluation has been awarded here, the Board declines to infer from such statements that his disability picture is so unusual as to necessitate extraschedular consideration here.  


ORDER

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to a rating of 50 percent, but no more, for migraines is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement with the evaluation assigned for his depressive disorder by the February 2010 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  Only if a substantive appeal is received should the matter be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


